Title: From George Washington to the Pennsylvania Council of Safety, 29 January 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentn
Head Quarters Morris Town 29th Jany 1777

I have the honor of yours of the 23d and I return you my thanks for your exertions not only in calling forth and equipping the Militia of your State, but for the Assistance you have afforded to the Militia of the other States and to the continental Troops, in their passage thro’ the City, to join the Army.
If some Mode is not adopted for obliging the Officers of the Militia to return the Arms and Accoutrements that are lent to them, we shall be in the greatest want of them when the regular Regiments are raised. I have lately taken the liberty, to make them leave their public Arms and Accoutrements here, upon their being discharged, and have given the Officers Receipts for what were delivered up, with which they may cancel the Receipts given at Philada. My Reason was this, I know very well, that the Men, when discharged, instead of returning by the way of Philadelphia, take the nearest Road home, and consequently either drop their Arms by the way, or carry them with them, by which means they are lost to the public Stock. If there is any deficiency between the Rect & delivery the Officer should be obliged to account for it.
I am glad to find that your House of Assembly are about framing a Law to make your Militia turn out more generally, till that is done, the Service falls partially upon a few Individuals, who complain, with great Justice, of risquing their lives in defence of those who upon your present plan do not even make a pecuniary Satisfaction for the exemption of their persons. But I would wish to see every Man (who is not really conscientiously scrupulous) obliged to turn out, when the good of his Country demands it. For we now want Men more than Money.
I wish it was in my power to procure the Release of all our prisoners, the Feild Officers in particular; but when we have not those of equal Rank to propose for them, what is to be done? Colo. Miles signifyed to me that Mr Foxcroft would be accepted in Exchange for him, I immediately proposed the Matter to Genl Howe, but have never recd any Answer. Colo. Atlee also desired me to propose him in Exchange for some Gentleman whose Name I have forgot, this I did, but the Matter rested in the same Manner. Of the prisoners that have been released, by far the greatest proportion were from Pennsylvania, and least there

should be some Jealousy on that Acct I directed that in future, whenever an Exchange took place, there should be a due proportion of those, belonging to the Eastern States, set at liberty.
I am sorry that so deserving an Officer as Colo. Johnson, should be over looked by any Mistake of yours, but it is not at present in my power to do any thing for him. I have commissioned as many of the additional Regiments as I think there is any chance of filling without interfering with each other in the recruiting Service. I am Gent. Yr.
